Mr. Justice Higbee delivered the "opinion of the court. It appears from the record in this case that on or about August 25, 1905, appellant sold a piano to one Gertrude Ball, for $270, upon monthly payments to be made by her of $10 a month, to secure which she gave a mortgage upon the piano to the agent who sold it to her, for the benefit of appellant and that on this indebtedness she paid $18; that afterwards she sold and delivered said piano to one H. S. Short for the sum of $190 and Short paid to her the sum of $43; that while the remainder of said purchase money was due from said Short to said Gertrude Ball, an attachment was sued out before a justice of the peace of East St. Louis by appellees, Vandeventer & Knowles, against said Gertrude Ball, for the sum of $200 due them from her and said Short was summoned as garnishee; that afterwards on January 20, 1906, said Short filed his answer stating there was in his possession due and owing to said Gertrude Ball, the sum of $147; and that while the suit was pending, appellant entered a motion for leave to be made a party to the proceedings. The entry made by the justice in regard to the matter, was as follows: “January 23d, a. m. Motion of Price & Teeple to become parties defendant to suit granted; appearance of Price & Teeple entered and case continued to February 6th at 1 o’clock p. m.” The transcript of the record further shows that' upon the hearing the defendants failed to appear, witnesses were sworn, there was a judgment against Gertrude Ball for the amount of the claim of Vandeventer & Knowles; that the attachment was sustained “and interpleader of Price & Teeple dismissed.” The transcript further shows that the “bond of Price & Teeple for appeal to City Court” was filed and approved. The papers in the case, together with the transcript appear to have been transmitted to the City Court of East St. Louis, and at the March term thereof appellees moved to dismiss the appeal upon the ground that “the case was appealed by the Price & Teeple Piano Co. who are not parties to the suit, and that said appeal was not taken or joined in by any person, persons, firms or company who were parties to the suit.” This motion was sustained by the City Court and the appeal dismissed “for want of jurisdiction” with judgment against appellant for costs. Appellant excepted and appealed to this court. No briefs have been filed in this case for appellees, and the judgment could be reversed pro forma under rule 27 of this court, which provides “Briefs for appellee or defendant in error must be filed within ten days after the time fixed for filing briefs for appellant or plaintiff in error or within such further time as may be granted by the court on motion; and if not so filed the judgment or decree of the court below will be reversed pro forma on the call of the docket, unless, on an examination of the record, the court shall deem it proper to decide the case upon its merits.” Notwithstanding the neglect of the parties in favor of whom the judgment was rendered, and who appear from the record to be attorneys at law, to furnish us with a brief in support of their case, we have upon an examination of the record, determined that the judgment of the court below ought not to be reversed pro forma. The appeal bond approved by the justice of the peace, appears to have been executed by the “Price & Teeple Piano Company,” which company does not appear to have been a party to the suit before the justice. The transcript shows that “Price & Teeple” entered their appearance before the justice, that leave' was given to “Price & Teeple” to become parties defendant to the suit and that the interpleader of “Price & Teeple” was dismissed. It is evident that “Price & Teeple” cannot be held, as a matter of law to be the same as the “Price & Teeple Piano Company,” and as the Piano Company did not appear to have been a party to the suit, the Circuit Court properly dismissed its attempted appeal. The judgment must therefore be affirmed. Affirmed.